HOPKINSON, District Judge
(charging jury). This is an action brought to recover a balance due by John Appleback. He was appointed postmaster at Cherryville in 1816, and then gave bond with the two defendants, who were his sureties, to pay over all balances of postage, and to perform correctly the duties of his office. When taken, there was no law requiring this bond; but it was the settled usage of the department to take such a one from every postmaster, on his appointment. In the case of Postmaster General v. Early, which has been so frequently referred to, it was made a serious question whether such a bond was legal, and whether a suit could be sustained on it The supreme court decided that the postmaster general had a fair right to take such a bond, and that, in case of default in paying over a balance of postage, the obligors were liable. That question, therefore, is now at rest.
The bond, then, is good. We next come to the account. That shows the various balances due and unpaid at the end of each quarter. It was the only evidence offered on the part of the United States. At the time it was offered, it was objected to by the counsel of the defendants. I had some doubt as to its being such a ‘‘statement of the account” as the law of 3d March, 1825, contemplates; though it was certainly the intention of that law to substitute a statement of the settled account, instead of the copies of accounts current, which that of 30th April, 1810, required. I admitted the evidence, however, because the accounts current could be obtained from Washington, though with considerable delay and at some expense; and it was not alleged or pretended that there was any error of fact in the document offered. The point, too, is reserved for the benefit of the defendants; and they may have the advantage of a more deliberate argument, should they desire it In giving your verdict, therefore, you are to consider this document as legal evidence of the facts it contains; and as such it establishes, primil facie, the debt as due to the United States.
*1124Have the defendants shewn you that it has been satisfied, or that there is any circumstance to discharge them from their obligation to make it good? ' Their first ground is lapse of time. In ordinary simple contract debts, a right of recovery is barred in six years; but this does not extend to bonds. In courts of equity, however, the same principle has been applied to bonds, but the period of limitation is settled a.t twenty years where there has been no demand; this, however, is not an absolute limitation, as in the former case, it is a mere presumption of payment. The defendants, therefore, cannot rely on this; twenty years have not elapsed; only eleven years on the last item, and but sixteen on the earliest default Besides, no evidence of any sort has been offered to sustain this presumption of payment. I am clearly of opinion that there is no legal presumption that this debt has been paid.
The next ground is one of law also, and has been very fully argued. It depends on the effect which the proviso in the third section of the act of 3d March, 1825, has on this claim. The argument of the defendants’ counsel is, that it applies to previous cases, to eases occurring before the law itself was passed. That is not my opinion. Bonds were required to be taken by the postmaster general for the first time by the law of 3d March, 1825, and this clause directing him to bring suit on them, within two years after default, applies only to those bonds. What the district attorney says is perfectly true, that if it is to be applied to previous bonds, it will cut off the postmaster general from bringing suit, in eases where there was no law requiring him to do so. Previous to the act of 3d March, 1825, there was nothing whatever which directed him to institute proceedings within two years; his delay was not illegal, and might be founded on reasons he thought sufficient; yet the defendants’ construction would take from him all his remedy, on the ground of that delay.
The jury found a verdict for the postmaster general for fifty-one dollars and sixty-five cents.